Citation Nr: 0611597	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  94-16 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.

(The claims of entitlement to service connection for right 
ankle disorder, and increased ratings for the service 
connected postoperative residuals of the right shoulder, as 
effective prior to and as of April 6, 2000, will be the 
subject of a separate decision that is being issued 
concurrently.)


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Senior Counsel


INTRODUCTION

The veteran served on active military duty from September 
1967 to June 1971.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
from the Department of Veterans Affairs (VA) Regional Offices 
(ROs) in Hartford, Connecticut and Manchester, New Hampshire.

The Board notes that the issue of service connection for PTSD 
was before the Board in January 2001, at which time the Board 
denied the veteran's claim.  The veteran appealed that 
portion of the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court) and in conjunction with a 
joint motion, the Court vacated the January 2001 Board 
decision and remanded the case to the Board in September 
2002, for readjudication consistent with the joint motion.  
In turn, the Board remanded the issue to the RO in July 2003 
for further development.  Subsequently, the veteran perfected 
the issues of service connection for a right ankle disorder 
and increased ratings for the service-connected right 
shoulder disorder.  At present, the veteran's case is once 
again before the Board for appellate adjudication.

The Board notes that the veteran presented testimony during a 
video conference hearing before the undersigned Veterans Law 
Judge (VLJ) in May 2000.  At this hearing, testimony was 
taken only as to the issue of service connection for PTSD.  A 
copy of the hearing transcript issued following the hearing 
is of record.  The Board also notes that the veteran was 
scheduled for an additional video conference hearing for July 
8, 2005, which would have included testimony regarding the 
issue of service connection for PTSD, as well as the issues 
of service connection for a right ankle disorder and 
increased ratings for the service-connected right shoulder 
disorder.  However, the record contains evidence showing he 
failed to report to the scheduled hearing.  As the record 
does not contain further indication that the veteran or his 
representative(s) have requested an additional hearing or 
that the hearing be rescheduled, the Board deems the 
veteran's request for a video hearing before a VLJ withdrawn.  
See 38 C.F.R. § 20.704 (2005).

As noted above, in July 2003, the Board remanded the case for 
additional development in order to comply with the September 
2002 Court order.  However, at present, the Board will 
regrettably have to, once again, remand the case for 
additional development due to the RO's failure to comply with 
the July 2003 Board remand requests, per Stegall v. West, 11 
Vet. App. 268 (1998).  The case will be remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required on 
the part of the appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issue on appeal.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002).  In this respect, as the Board finds 
that the remand instructions included in the July 2003 remand 
were not fully undertaken as mandated by law, per Stegall v. 
West, 11 Vet. App. 268 (1998), the case will be remanded once 
again for the previously requested development, which 
specifically includes that the RO obtain and incorporate into 
the claims files the veteran's Official Military Personnel 
File.  

In this respect, the Board notes that the October 2004 
supplemental statement of the case notes that the veteran's 
personnel records were reviewed and reflected that he served 
in Vietnam from July 1969 to July 1970.  However, upon a 
review of the claims files, the Board finds that the 
discussed personnel records were in fact "Record of 
Discharge from the U.S. Naval Reserve (Inactive)," 
"Enlistment Performance Records," and "Transfers and 
Receipts Records" which were received by the RO in March 
1994 and were obtained many years prior to the July 2003 
Board remand.

The Board also notes that, in January 2004, the RO sent a 
letter to the National Archives and Records Administration 
requesting that the veteran's Personnel Rosters of 
individuals be provided, or that verification of the 
veteran's assignment to "554th, 553rd, and 513th River 
Divisions, ROC SOI, RVN and NHA-BHA Main Base (Gallery), 
RVN" be provided.  In April 2004 correspondence, the 
National Personnel Records Center (NPRC) responded that 
Personnel rosters were prepared on a monthly, quarterly, or 
semi-quarterly basis and generally listed the name, service 
number and rank (but not home address) of all members 
assigned to that unit on the date the roster was created.  
The NPRC further directed the RO to go through the VA PIES 
system for the request, and to provide the complete unit 
organization, to include the company, battalion and regiment, 
and a three month period.  However, the Board finds that, at 
present, the claims files do not include the veteran's 
Official Military Personnel Record, or the information as to 
the service verification requested by the RO in the January 
2004 letter.

In addition, October 2004 correspondence received from U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
(currently named U. S. Army and Joint Services Records 
Research Center (JSRRC)) further notes that with respect to 
the veteran's duties, accomplishments and assignments 
(including temporary additional duty (TDA) to River Divisions 
513, 553 and 554) should be located in his Official Military 
Personnel File (OMPF).  This further confirms that the 
veteran's Official Military Personnel Record is vital to the 
claim on appeal, specially given that the October 2004 JSRRC 
response also confirmed that during November 1969 patrol 
boats from the River Division 553 were under enemy attack.

In sum, it does not appear that the RO attempted to obtain 
the above requested information from the VA PIES system or 
any other appropriate source.  As such, the RO is requested 
to complete the development suggested in the April 2004 NPRC 
response and the October 2004 response from the JSRRC. 

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must obtain the veteran's 
Official Military Personnel File.  The 
RO should also attempt to verify the 
veteran's assignment to "554th, 553rd, 
and 513th River Divisions, ROC SOI, RVN 
and NHA-BHA Main Base (Gallery), RVN," 
during any claimed period of time, but 
especially during October and November 
of 1969.  The complete unit 
organization(s), to include the 
company, battalion and regiment, and a 
three month period must be provided.  
All records, once obtained must be 
associated with the claims files.  Any 
information obtained, including any 
information from the VA PIES system 
must be properly documented in the 
claims files, including any negative 
responses.

2.  Thereafter, the RO must review the 
claims folders and ensure that all of 
the foregoing development efforts have 
been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Remand instructions of 
the Board are neither optional nor 
discretionary.  Full compliance with 
such instructions is mandated by law, 
per Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completion of the above, the 
RO should readjudicate the issue of 
service connection for PTSD.  If the 
determination remains unfavorable in 
any way, the appellant and his 
representative, if any, should be 
provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





